1 U.S. 139 (1785)
1 Dall. 139
M'CULLUM
versus
COXE.
Supreme Court of United States.

*140 These facts being made to appear, THE COURT said they would not allow any collutive settlement between the original parties, to affect General Forman's bona fide assignment, and ordered the jury to be sworn. And M'KEAN, Chief Justice, observed, that where an action was brought under such circumstances, it ought to be mentioned upon the docket for whose use; a practise which had always prevailed when he was at the bar.